Case 2:21-cv-06291-FLA-JC Document 1 Filed 08/04/21 Page 1 of 10 Page ID #:1




 1   Julie L. Hussey, Bar No. 237711
 2
     JHussey@perkinscoie.com
     Ross E. Bautista, Bar No. 312319
 3   RBautista@perkinscoie.com
 4   PERKINS COIE LLP
     11452 El Camino Real, Suite 300
 5   San Diego, CA 92130-2594
 6   Telephone: 858.720.5700
     Facsimile: 858.720.5799
 7
     Attorneys for Defendant
 8
     AMAZON.COM, INC. (erroneously sued as
 9   AMAZON.COM INTERNATIONAL, INC.)
10
                        UNITED STATES DISTRICT COURT
11
                       CENTRAL DISTRICT OF CALIFORNIA
12

13    JENNIFER A. BANDLOW,                 Case No. 2:21-cv-6291
14
                        Plaintiff,         DEFENDANT AMAZON.COM,
15    v.                                   INC.’S NOTICE OF REMOVAL
16    NET HEALTH SHOPS, LLC, dba
                                           [Removed from the Superior Court of
17    SUNNYDAZE DECOR, and dba
                                           the State of California for the County of
      SERENITY HEALTH & HOME
18                                         Los Angeles, Case No. 21STCV04978]
      DECOR; AMAZON.COM
19    INTERNATIONAL, INC.; SRMX            Complaint Filed: Feb. 8, 2021
      CAPITAL, LLC; BLUWORLD OF
20    WATER, LLC; and DOES 1-50,
21    inclusive,
22                      Defendants.
23

24

25

26

27

28
                                        -1-
                     DEFENDANT AMAZON.COM, INC.’S NOTICE OF REMOVAL
Case 2:21-cv-06291-FLA-JC Document 1 Filed 08/04/21 Page 2 of 10 Page ID #:2




 1   TO THE CLERK OF THE ABOVE-ENTITLED COURT:
 2             PLEASE TAKE NOTICE that defendant Amazon.com, Inc. (erroneously
 3   sued as Amazon.com International, Inc.1) (“Amazon”) hereby removes this civil
 4   action from the Superior Court of the State of California, County of Los Angeles,
 5   to the United States District Court for the Central District of California under 28
 6   U.S.C. §§ 1332, 1441, and 1446. Diversity jurisdiction exists because there is
 7   complete diversity and the amount in controversy exceeds $75,000.
 8                                       I.      INTRODUCTION
 9             1.     This lawsuit involves personal injuries allegedly caused by a tabletop
10   fireplace and bio-ethanol fuel. Compl. at 16.
11             2.     Plaintiff filed her Complaint on February 8, 2021, in the Superior
12   Court of the State of California, County of Los Angeles, Case No. 21STCV04978.
13   A true and correct copy of the Complaint is attached hereto as Exhibit A.
14       II.    THIS CASE IS REMOVABLE UNDER DIVERSITY JURISDICTION
15             3.     This action is removable under 28 U.S.C. § 1441 because this Court
16   would have had original jurisdiction under 28 U.S.C.§ 1332 had Plaintiff filed this
17   action initially in federal court. Plaintiff is not a citizen of the same state as any of
18   the defendants, and the amount in controversy exceeds $75,000, exclusive of
19   interest and costs.
20             A.     Complete Diversity Exists
21             4.     Plaintiff is a citizen of California. See Compl. at 7.
22             5.     All named defendants are business organizations. Accordingly, the
23   citizenship of the named defendants is as follows:
24                    a.      Defendant Amazon.com, Inc. is a corporation. For the
25                            purposes of diversity jurisdiction, a corporation is a citizen of
26                            its state of incorporation and of the state in which it has its
27

28   1
         Amazon.com International, Inc. is not an incorporated entity and does not exist.
                                               -2-
                            DEFENDANT AMAZON.COM, INC.’S NOTICE OF REMOVAL
Case 2:21-cv-06291-FLA-JC Document 1 Filed 08/04/21 Page 3 of 10 Page ID #:3




 1                    principal place of business. 28 U.S.C. § 1332(c)(1).
 2                    Amazon.com, Inc. is incorporated under the laws of Delaware
 3                    and its principal place of business is in Washington. It is
 4                    therefore a citizen of Delaware and Washington.
 5              b.    Defendant Net Health Shops, LLC, dba Sunnydaze Decor and
 6                    dba Serenty Health & Home Décor (“Net Health Shops”), is a
 7                    Wisconsin limited liability company. For the purposes of
 8                    diversity jurisdiction, limited liability companies are citizens
 9                    of all states where each of their members is a citizen.
10                    Americold Realty Trust v. Conagra Foods, Inc., 136 S. Ct.
11                    1012, 1016 (2016). Net Health Shops has four members:
12                    Charles “Chuck” Gregorich, Lori Gregorich, Amber Liddell,
13                    and Shane Liddell. A true and correct copy of Net Health
14                    Shop, LLC’s Responses to Amazon’s Special Interrogatories
15                    (Set One), served on August 4, 2021, is attached hereto as
16                    Exhibit C. At the time the lawsuit was filed, Charles “Chuck”
17                    Gregorich, Lori Gregorich, Amber Liddell, and Shane Liddell
18                    were all citizens of Wisconsin and were all citizens of the
19                    United States. Exhibit C, Responses to Interrogatory Nos. 2 &
20                    3. Net Health Shops, LLC is therefore a citizen of Wisconsin.
21              c.    SRMX Capital, LLC (“SRMX”) is a Florida limited liability
22                    company. A copy of SRMX’s Articles of Organization is
23                    attached hereto as Exhibit D. SRMX’s only member is Victor
24                    Industries International, Inc. Exhibit D at 2. Victor Industries
25                    International, Inc. is incorporated under the laws of Florida
26                    and its principal place of business is in Florida. A copy of
27                    Victor Industries International, Inc.’s 2021 Florida Profit
28
                                        -3-
                     DEFENDANT AMAZON.COM, INC.’S NOTICE OF REMOVAL
Case 2:21-cv-06291-FLA-JC Document 1 Filed 08/04/21 Page 4 of 10 Page ID #:4




 1                       Corporation Annual Report is attached hereto as Exhibit E.
 2                       SRMX is therefore a citizen of Florida.
 3                d.     Defendant Bluworld of Water, LLC (“Bluworld”) is a Florida
 4                       limited liability company. A copy of Bluworld’s Articles of
 5                       Organization is attached hereto as Exhibit F. Bluworld’s only
 6                       member is defendant SRMX. Exhibit F at 2. SRMX’s only
 7                       member is Victor Industries International, Inc. Exhibit D at 2.
 8                       Victor Industries International, Inc. is incorporated under the
 9                       laws of Florida and its principal place of business is in Florida.
10                       Exhibit E. Bluworld is therefore a citizen of Florida.
11         6.     Because Plaintiff is a citizen of California, while the named
12   defendants are citizens of Delaware, Washington, Wisconsin, and Florida,
13   complete diversity exists.
14         B.     The Amount in Controversy Exceeds $75,000
15         7.     Plaintiff does not assert a specific value for her claims on the face of
16   the Complaint. The Court should conclude based on Plaintiff’s Complaint that
17   Plaintiff’s claims involve an amount in controversy in excess of $75,000,
18   exclusive of interest and costs.
19         8.     The Ninth Circuit has adopted the Fifth Circuit’s procedure for
20   determining the amount in controversy when a plaintiff does not assert a specific
21   value in a complaint. Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377
22   (9th Cir. 1997). Under that procedure, a court should begin by determining
23   whether it is “facially apparent” from the complaint that the claims likely exceed
24   $75,000. Id.; Luckett v. Delta Airlines, Inc., 171 F.3d 295, 298 (5th Cir. 1999)
25   (concluding it was facially apparent that a plaintiff’s claims met the amount in
26   controversy requirement when the complaint sought relief for property damage,
27   travel expenses, an ambulance trip, six days in the hospital, pain and suffering,
28
                                          -4-
                       DEFENDANT AMAZON.COM, INC.’S NOTICE OF REMOVAL
Case 2:21-cv-06291-FLA-JC Document 1 Filed 08/04/21 Page 5 of 10 Page ID #:5




 1   humiliation, and a temporary inability to do housework). To do so, the court may
 2   use “judicial experience and common sense.” Dourian v. Stryker Corp., 2012 WL
 3   12893752, No. CV 12-1790 DSF, at *1 (C.D. Cal. 2012).
 4          9.     Here, Plaintiff filed an unlimited civil case seeking relief for personal
 5   injuries under five theories of liability, including negligence, strict product
 6   liability, breach of implied warranty, breach of express warranty, and failure to
 7   warn. See generally Compl. Plaintiff alleges that she suffered injuries and
 8   damages when a tabletop fireplace and bio-ethanol fuel bottle allegedly ignited,
 9   causing an explosion that came into contact with her. Id. at 15. She further
10   contends that she “was severely injured and has suffered and will continue to
11   suffer pain, substantial disfigurement, embarrassment, inconvenience, scarring,
12   anxiety, depression, psychological issues, and emotional distress.” Id. Plaintiff
13   seeks general damages as well as damages for past and future medical expenses,
14   out-of-pocket expenses, loss of earnings, loss of earning capacity, and costs of
15   suit. Id. at 3 & 15.
16          10.    Given the number of liability theories pursued, the severity of the
17   alleged injury, and the nature and extent of the damages requested, it is facially
18   apparent that the amount in controversy exceeds $75,000, and therefore meets the
19   amount in controversy requirement. Thus, Amazon has satisfied its burden to
20   establish that the amount in controversy exceeds $75,000.
21          11.    By the statements contained in this Notice of Removal, Amazon does
22   not concede that Plaintiff is entitled to any damages.
23          III.   ALL SERVED DEFENDANTS CONSENT TO REMOVAL
24          12.    All properly joined and served defendants consent to the removal of
25   this action as required by 28 U.S.C. § 1446(b)(2)(A). Proctor v. Vishay
26   Intertechnology Inc., 584 F.3d 1208, 1225 (9th Cir. 2009) (“[T]he filing of a
27   notice of removal can be effective without individual consent documents on
28
                                           -5-
                        DEFENDANT AMAZON.COM, INC.’S NOTICE OF REMOVAL
Case 2:21-cv-06291-FLA-JC Document 1 Filed 08/04/21 Page 6 of 10 Page ID #:6




 1   behalf of each defendant. One defendant's timely removal notice containing an
 2   averment of the other defendants' consent and signed by an attorney of record is
 3   sufficient.")
 4                              IV.    THIS FILING IS TIMELY
 5          13.      Plaintiff filed her Complaint on February 8, 2021. See Compl.
 6          14.      The face of the Complaint does not affirmatively reveal information
 7   to trigger removal based on diversity jurisdiction because the Complaint does not
 8   identify the citizenship of defendants Net Health Shops, Bluworld, or SRMX. See
 9   Harris v. Bankers Life & Cas. Co., 425 F.3d 689, 695 (9th Cir. 2005) (“[T]he
10   ground for removal must be revealed affirmatively in the initial pleading in order
11   for the first thirty-day clock under § 1446(b) to begin.”). Instead, Plaintiff only
12   alleged that Net Health Shops “was a Wisconsin Limited Liability Company
13   regularly doing business in the State of California” and that Bluworld and SRMX
14   “were corporations with their principal place of business in the State of Florida
15   and are each a Florida Limited Liability Company regularly doing business in the
16   State of California.” Compl. at 7, ¶ 2 & 3. But Net Health Shops, Bluworld, and
17   SRMX are limited liability companies, and limited liability companies are citizens
18   of all states where each of their members is a citizen. Americold Realty Trust, 136
19   S. Ct. 1012, 1016. Because Plaintiff did not allege the citizenship of defendants
20   Net Health Shops, Bluworld, or SRMX’s members, and in turn, did not allege
21   those defendants’ state of citizenship, the Complaint was an “indeterminate”
22   pleading that did not start the 30-day period for removal under 28 U.S.C.
23   § 1446(b). See Harris, 425 F.3d at 695 (holding that “notice of removability under
24   § 1446(b) is determined through examination of the four corners of the applicable
25   pleadings, not through subjective knowledge or a duty to make further inquiry.”).
26          15.      Where, as here, removability is not ascertainable from the face of the
27   complaint, a notice of removal must be filed within 30 days of a defendant's
28
                                             -6-
                          DEFENDANT AMAZON.COM, INC.’S NOTICE OF REMOVAL
Case 2:21-cv-06291-FLA-JC Document 1 Filed 08/04/21 Page 7 of 10 Page ID #:7




 1   receipt of an “amended pleading, motion, order or other paper from which it may
 2   first be ascertained that the case is or has become removable.” 28 U.S.C. §
 3   1446(b)(3). The first time that Amazon could ascertain that this case is removable
 4   was when Net Health Shops served responses to Amazon’s Special Interrogatories
 5   (Set One) on August 4, 2021, stating that all of its members are citizens of
 6   Wisconsin. Exhibit C, Response to Special Interrogatory No. 2. As a result, the
 7   30-day period in section 1446(b)(3) did not begin to run until Amazon’s first
 8   receipt of Net Health Shops’ interrogatory responses, which constitutes an “other
 9   paper” establishing Net Health Shops’ citizenship. Najera v. Costco Wholesale
10   Corp., No. CV17-7585-MWF (MRWX), 2017 WL 6033666, at *3 (C.D. Cal.,
11   Dec. 6, 2017) (concluding that even “unverified discovery responses qualify as
12   ‘other papers’ under § 1446(b)(3).”).
13         16.    Accordingly, this Notice of Removal is timely because Amazon filed
14   it within 30 days of Amazon’s first receipt of Net Health Shops interrogatory
15   responses, and within one year from the commencement of this action. See 28
16   U.S.C. § 1446(b).
17                         V.    VENUE OF REMOVED ACTION
18         17.    The Central District of California is the United States district court
19   for the district and division embracing the state court where this action was filed
20   and is pending. Venue is proper in this Court under 28 U.S.C. § 1441(a).
21                        VI.   NOTICE TO THE STATE COURT
22         18.    A copy of this Notice of Removal is being served on all served
23   parties and filed with the Superior Court of the State of California, County of Los
24   Angeles, where this case was originally filed.
25

26

27

28
                                            -7-
                         DEFENDANT AMAZON.COM, INC.’S NOTICE OF REMOVAL
Case 2:21-cv-06291-FLA-JC Document 1 Filed 08/04/21 Page 8 of 10 Page ID #:8




 1                  VII. PLEADINGS IN THE STATE COURT ACTION
 2            19.   All process, pleadings, and orders served upon Amazon in this action
 3   are attached as Exhibit A. A true and correct copy of the Los Angeles Superior
 4   Court docket for this action is attached as Exhibit B.
 5                          VIII. NON-WAIVER OF DEFENSES
 6            20.   Amazon expressly reserves all of it defenses. By removing the action
 7   to this Court, Amazon does not waive any rights or defenses available under
 8   federal or state law. Amazon expressly reserves the right to move for dismissal of
 9   the Complaint pursuant to Rule 12 of the Federal Rules of Civil Procedure.
10   Nothing in this Notice of Removal should be taken as an admission that Plaintiff’s
11   allegations are sufficient to state a claim or have any substantive merit.
12            WHEREFORE, Amazon hereby removes the above-entitled case to this
13   Court.
14

15   DATED: August 4, 2021                PERKINS COIE LLP
16
                                          By: /s/ Ross E. Bautista
17                                            Julie L. Hussey, Bar No. 237711
18                                            Jhussey@perkinscoie.com
                                              Ross E. Bautista, Bar No. 312319
19                                            Rbautista@perkinscoie.com
20
                                          Attorneys for Defendant
21                                        AMAZON.COM, INC. (erroneously sued as
22                                        AMAZON.COM INTERNATIONAL, INC.)

23

24

25

26

27

28
                                           -8-
                        DEFENDANT AMAZON.COM, INC.’S NOTICE OF REMOVAL
Case 2:21-cv-06291-FLA-JC Document 1 Filed 08/04/21 Page 9 of 10 Page ID #:9




 1                            CERTIFICATE OF SERVICE
 2
           This is to certify that a true and correct copy of the above and foregoing has
 3   been served upon all counsel of record, via the Court’s CM/ECF system and US
     Mail, on August 4, 2021, as follows:
 4

 5

 6      Arash Homampour                             Attorneys for Plaintiff Jennifer
 7      Danielle Lincors                            A. Bandlow
        THE HOMAMPOUR LAW FIRM
 8      15303 Ventura Blvd., Suite 1450
 9      Sherman Oaks, CA 91403
        Tel: 323-658-8077
10      Fax: 323-658-8477
11      arash@homampour.com
        danielle@homampour.com
12      lynne@homampour.com
13      ruby@homampour.com
14      Marcelis E. Morris
15      The Cochran Firm - California
        4929 Wilshire Bl., Suite 1010
16      Los Angeles, CA 90010-3856
17      Tel: 323-435-8205
        Fax: 323-282-5280
18      mmorris@cochranfirm.com
19

20

21
        James E. Siepler                            Attorney for Defendants
22
        LAW OFFICE OF CRAIG A. HOLTZ                Bluworld of Water, LLC and
23      100 West Broadway, Suite 1150               SRMX Capital, LLC
        Glendale, CA 91210
24
        Tel: 858-539-2120
25      sieplj2@nationwide.com
        haganr@nationwide.com
26
        davit39@nationwide.com
27

28
                                         -9-
                      DEFENDANT AMAZON.COM, INC.’S NOTICE OF REMOVAL
Case 2:21-cv-06291-FLA-JC Document 1 Filed 08/04/21 Page 10 of 10 Page ID #:10




  1

  2     Craig A. Roeb                            Attorneys for Defendants and
        David A. Napper                          Cross-Complainant, Net Health
  3     CHAPMAN GLUCKSMAN DEAN &                 Shops, LLC, dba SunnyDaze
  4     ROEB                                     Decor and dba Serenity Health &
        11900 West Olympic Blvd, Ste. 800        Home Décor
  5     Los Angeles, CA 90064-0704
  6     Tel: 310-207-7722
        croeb@cgdrlaw.com
  7     dnapper@cgdrblaw.com
  8     service@cgdrlaw.com
        kwindrim@cgdrlaw.com
  9

 10
                                         /s/ Ross E. Bautista
 11                                      Ross E. Bautista
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                         -10-
                      DEFENDANT AMAZON.COM, INC.’S NOTICE OF REMOVAL
